CONTRACT


Tuesday, March 30, 2010


 
Diversified Group, LLC
C/O C. Charalampous, PC
215 West Main, Suite 200
Norman, OK 73069


Bonanza Oil & Gas, Inc.
Bill Wiseman
3417 Mercer, Suite E
Houston, TX 77027


RE:  The Windy Vista No. 1-22
 


This CONTRACT is between the parties, regarding the Windy Vista No. 1-22 Well,
located in the NE/4 of Section 22, Township 24 North, Range 5 West of the Indian
Meridian, Garfield County, OK.
 
Diversified Group, LLC, (hereinafter called “Assignor”) agrees to sell to
Bonanza Oil & Gas, Inc., (hereinafter called “Assignee”) an interest in the
Windy Vista Well, unit, and the associated oil and gas leases in exchange for
Fifteen Thousand Dollars ($15,000) to be paid by Assignee and Fifteen Million
(15,000,000) shares of restricted stock of Bonanza Oil & Gas, Inc. (BGOI).
 
Assignor will collectively assign to Assignee, a Ten Percent (10%) carried
working interest (CWI) in the wellbore rights of the Windy Vista Well.  This
assignment is not proportionately reduced against the proportionate interest of
the Assignor and is a full 10% working interest.  Assignor intends to pay
Assignee its proportionate share of the total net revenue interest from the well
after deducting standard operating charges, taxes, and all royalty
burdens.  Assignor will cover Assignees proportionate share of any reworking
costs on the actual Windy Vista No. 1-22 well.
 
Additionally, Assignor will collectively assign to Assignee, a Ten Percent (10%)
working interest in the Windy Vista unit and associated leases.  Should any new
wells be proposed and/or drilled or completed, then Assignee will cover those
costs proportionately out of pocket in accordance with the Joint Operating
Agreement (JOA).
 


 
This Contract is executed on the date first stated above.




ASSIGNORS:




Signature:           ____________________________          
Name:                  Constantine Charalampous, Manager
For:                      Diversified Group,
LLC                                                      








ASSIGNEE:




Signature:           __________________           
Name:                  Bill Wiseman,
President                                                      
For:                      Bonanza Oil & Gas,
Inc.                                                      



